Exhibit 24(b)(4.26) ReliaStar Life Insurance Company ENDORSEMENT This Endorsement is part of the contract to which it is attached. It is applicable to a contract issued in connection with a qualified plan established under Section 457 of the Code. A. Delete the section entitled Fixed Annuity Payouts under Annuity Benefits and replace with the following: Fixed Annuity Payouts The dollar amount of all payments is fixed during the entire period of annuity payments, according to the provisions of the annuity payout option selected. Guaranteed minimum Annuity Payout Option One and Two rates for Fixed Annuity Payouts are based upon 3% yearly interest and unisex rates derived from 1983 Mortality Table a. Other Fixed Annuity Payout options may be available. Contact us for details. In setting Fixed Annuity Payout rates, we consider many factors, including, but not limited to: investment yield rates; taxes; and contract persistency. B. The Annuity Payout Option Tables, as shown in the section entitled Annuity Benefits , of the underlying contract are replaced with the following tables. The rates shown in the tables below are equal to or more favorable than the rates shown in the contract. 155571-10 1 AC -457 ANNUITY PAYOUT TABLE OPTION ONE Installments for Life with or without a Fixed Period Certain Monthly Income for Each $1,000 of Contract Value Fixed Period in Months Age None Age None 50 4.27 4.22 68 6.73 6.28 51 4.34 4.29 69 6.97 6.44 52 4.43 4.37 70 7.23 6.61 53 4.51 4.45 71 7.51 6.78 54 4.60 4.54 72 7.80 6.96 55 4.70 4.62 73 8.12 7.14 56 4.80 4.72 74 8.45 7.32 57 4.91 4.82 75 8.82 7.49 58 5.03 4.92 76 9.21 7.67 59 5.15 5.03 77 9.62 7.84 60 5.28 5.14 78 10.07 8.01 61 5.42 5.26 79 10.55 8.17 62 5.57 5.39 80 11.06 8.33 63 5.74 5.52 81 11.62 8.48 64 5.91 5.66 82 12.20 8.61 65 6.10 5.81 83 12.82 8.74 66 6.29 5.96 84 13.47 8.86 67 6.50 6.11 85 14.17 8.97 Instead of monthly installments, yearly, semi-annual or quarterly installments may be selected. Amounts for ages not shown in this table may be obtained on request. 155571-10 2 AC 457 ANNUITY PAYOUT TABLE OPTION TWO Joint and Survivor Annuity Monthly Income for Each $1,000 of Contract Value Joint Payee's Age Payee's Age 45 50 55 60 65 70 75 80 85 50 3.59 3.73 3.85 3.97 4.06 4.13 4.18 4.21 4.24 55 3.68 3.85 4.03 4.20 4.34 4.46 4.55 4.61 4.65 60 3.75 3.97 4.20 4.43 4.66 4.85 5.00 5.11 5.18 65 3.81 4.06 4.34 4.66 4.99 5.29 5.55 5.75 5.89 70 3.85 4.13 4.46 4.85 5.29 5.75 6.17 6.53 6.79 75 3.88 4.18 4.55 5.00 5.55 6.17 6.81 7.40 7.88 80 3.90 4.21 4.61 5.11 5.75 6.53 7.40 8.30 9.11 85 3.91 4.24 4.65 5.18 5.89 6.79 7.88 9.11 10.35 Amounts for ages not shown in this table may be obtained upon request. This Endorsement shall be effective on the effective date of the contract. /s/ Donald W. Britton President ReliaStar Life Insurance Company 155571-10 3 AC -457
